DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Delcaration under 37 CFR 1.132 filed 17 November 2021 is insufficient to overcome the rejection of claims 1-17 based upon 35 U.S.C. 103 as set forth in the last Office action because:  The Declaration lacks any objective evidence to support the opinions stated therein. It is further noted that newly cited prior art, Godlweski et al. (2013/0273384) and Devisme et al. (9,045,577) disclose the claimed purity levels of bio-based acrylic acid and polyolefins, respectively, and therefore the claimed purity levels are known in the art and do not achieve any unexpected results.
Response to Arguments
Applicant's arguments filed 17 November 2021 have been fully considered but they are not persuasive. Devisme et al. (9,045,577) is now relied upon to teach the purity level of a bio-based polyolefin, and Godlweski et al. (2013/0273384) is relied upon to teach the purity level of a bio-based acrylic acid superabsorbent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collias et al. (2011/0319849) in view of Hubbard, Jr. (2015/0374876) and Devisme et al. (9,045,577).
With respect to claims 1 and 4-5, Collias discloses an absorbent article, as shown in figure 1A, comprising a topsheet 24, a backsheet 26, and an absorbent core 28. The absorbent core comprises a core absorbent material comprising superabsorbent polymers with a bio-based content, as disclosed in paragraph [0181]. Collias states in paragraph [0181] that the absorbent core is comprised entirely of materials derived from renewable resources, and therefore discloses a core absorbent material with a bio-based content of 100%. The determination of bio-based content of the material is done using ASTM D6866, as disclosed in paragraph [0206]. The topsheet and backsheet comprise a polyolefin, as disclosed in paragraphs [0184] and [0186]. The majority of the material used to form the absorbent article comprises a polyolefin, as disclosed in paragraphs [0184, 0187, 0188, 0189, and 0191].
Collias discloses all aspects of the claimed invention with the exception of using ASTM D6866-10, method B. The bio-based content of a material is a set quantity that is not affected by the method of testing, and therefore the bio-based content of the absorbent material of Collias as tested using ASTM D6866 will inherently be the same 
Collias, as modified by Hubbard, discloses all aspects of the claimed invention with the exception of topsheet and backsheet comprising a bio-based polyolefin with a bio-based content from 5-100% using ASTM D6866-10, method B, and a purity of about 98 weight % polyolefin, and the absorbent article having a polyolefin content of at least about 90% by weight of the total weight of the article excluding the core. As stated in paragraph 8 above, Collias discloses that the majority of the structural elements of the absorbent article aside from the absorbent core comprise a polyolefin, polyethylene, including the largest elements by weight, the topsheet and the backsheet (see Collias; paragraphs [0184, 0187]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the absorbent article of Collias with a polyolefin content of at least about 90% by weight of the total weight of the article excluding the core to achieve the predictable result of an article that is largely composed of a renewably sourced polyolefin (see Collias, paragraph [0171]) to reduce the carbon footprint of the article. . It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for the 
Devisme discloses a polyolefin material derived from a renewable resource, as disclosed in column 1, lines 9-15, and teaches a desired purity of 99%, or about 98%, as disclosed in column 5, lines 4-10. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bio-based polyolefin of modified Collias with a purity of 99%, as taught by Devisme, to achieve the predictable result of a material that is nearly free of impurities. It is noted that if the material has a purity of 99%, the weight % of impurities inherently is 1%, which is less than 2%.
With respect to claim 2, Collias, as modified by Hubbard, discloses all aspects of the claimed invention with the exception of the absorbent article having a polyolefin content of at least about 95% by weight of the total weight of the article excluding the core. As stated in paragraph 5 above, Collias discloses that the majority of the structural elements of the absorbent article aside from the absorbent core comprise a polyolefin, polyethylene, including the largest elements by weight, the topsheet and the backsheet (see Collias; paragraphs [0184, 0187]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the absorbent article of Collias with a polyolefin content of at least about 95% by weight of the total weight of the article excluding the core, to achieve the predictable result of 
With respect to claim 3, Collias, as modified by Hubbard, discloses all aspects of the claimed invention with the exception of the absorbent article having a polyolefin content of at least about 99% by weight of the total weight of the article excluding the core. As stated in paragraph 5 above, Collias discloses that the majority of the structural elements of the absorbent article aside from the absorbent core comprise a polyolefin, polyethylene, including the largest elements by weight, the topsheet and the backsheet (see Collias; paragraphs [0184, 0187]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the absorbent article of Collias with a polyolefin content of at least about 99% by weight of the total weight of the article excluding the core, to achieve the predictable result of an article that is largely composed of a renewably sourced polyolefin (see Collias, paragraph [0171]) to reduce the carbon footprint of the article.
With respect to claim 6, Collias discloses the topsheet comprises a topsheet nonwoven, as disclosed in paragraph [0184], the backsheet comprises a backsheet film and a backsheet nonwoven web, as disclosed in paragraph [0187], and the article further comprises a barrier leg cuff nonwoven web, disclosed in paragraph [0190]. Each of the topsheet nonwoven, the backsheet film, the backsheet nonwoven, and the barrier leg cuff nonwoven comprise a bio-based polyolefin, as disclosed in paragraphs [0184, 0187, and 0190], and have a bio-based content of at least 95% using ASTM D6866, as disclosed in paragraphs [0205] and [0206].
Collias discloses all aspects of the claimed invention with the exception of using ASTM D6866-10, method B. The bio-based content of a material is a set quantity that is not affected by the method of testing, and therefore the bio-based content of the absorbent material of Collias as tested using ASTM D6866 will inherently be the same as if tested using ASTM D6866-10, method B. Alternatively, Hubbard discloses in paragraph [0086] the use of ASTM D6866-10, method B, to determine the bio-based content of material used in an absorbent article. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for the article of Collias to have a bio-based content of 95% when tested using ASTM D6866-10, method B, as taught by Hubbard, to achieve the predictable result of an absorbent article that is primarily formed of bio-based materials in order to reduce the carbon footprint of the article.
With respect to claim 7, the nonwoven topsheet is disclosed in paragraph [0184] as comprising only polyethylene derived from a renewable resource, and therefore 100% by weight of the polyolefin is a bio-based polyolefin having a bio-based content of at least 95% using ASTM D6866, as disclosed in paragraphs [0205] and [0206].
Collias discloses all aspects of the claimed invention with the exception of using ASTM D6866-10, method B. The bio-based content of a material is a set quantity that is not affected by the method of testing, and therefore the bio-based content of the absorbent material of Collias as tested using ASTM D6866 will inherently be the same as if tested using ASTM D6866-10, method B. Alternatively, Hubbard discloses in paragraph [0086] the use of ASTM D6866-10, method B, to determine the bio-based content of material used in an absorbent article. It would therefore have been obvious to 
With respect to claim 21, the limitation disclosing wherein recycled polyolefin recovered via a recycling operation comprises a polyolefin content of at least about 90% by weight, it is noted that the present claims are drawn to an article of manufacture, not a method of recycling. Therefore, this limitation is given minimal patentable weight because the amount of polyolefin content recovered depends on the recycling operation, not the article itself. The claim limitation does not distinguish over the prior art because the article of Collias is fully capable having only an element comprising 100% polyolefin removed during a recycling operation.

Claims 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collias et al. (2011/0319849) in view of Hubbard, Jr. (2015/0374876) and Devisme et al. (9,045,577), and further in view of Chester et al. (2017/0056253).
With respect to claims 8-10, Collias discloses an absorbent article comprising the following components: a topsheet comprising a polyolefin ([0184]), a backsheet film comprising a polyolefin ([0187]), a backsheet nonwoven web comprising a polyolefin ([0187]), a landing zone comprising a polyolefin ([0188]), a stretch ear film ([0189]), a back ear nonwoven web comprising a polyolefin ([0189]), tape tabs comprising a polyolefin ([0188]), ear hooks comprising a polyolefin ([0188]), a front ear nonwoven 
Collias does not disclose using ASTM D6866-10, method B. The bio-based content of a material is a set quantity that is not affected by the method of testing, and therefore the bio-based content of the absorbent material of Collias as tested using ASTM D6866 will inherently be the same as if tested using ASTM D6866-10, method B. Alternatively, Hubbard discloses in paragraph [0086] the use of ASTM D6866-10, method B, to determine the bio-based content of material used in an absorbent article. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for the article of Collias to have a bio-based content of 95% when tested using ASTM D6866-10, method B, as taught by Hubbard, to achieve the predictable result of an absorbent article that is primarily formed of bio-based materials in order to reduce the carbon footprint of the article.
Collias, as modified by Hubbard, discloses all aspects of the claimed invention with the exception of topsheet and backsheet comprising a bio-based polyolefin with a bio-based content from 5-100% using ASTM D6866-10, method B, and a purity of about 98 weight % polyolefin, As stated above, Collias discloses that the majority of the structural elements of the absorbent article aside from the absorbent core comprise a polyolefin, polyethylene, including the largest elements by weight, the topsheet and the backsheet (see Collias; paragraphs [0184, 0187]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for the topsheet and backsheet of Collias to comprise a bio-based polyolefin having a bio-based content of 100% when tested using ASTM D6866-10, method B, as taught by Hubbard, to achieve the predictable result of a polyolefin that is primarily formed of bio-based materials in order to reduce the carbon footprint of the article.
Devisme discloses a polyolefin material derived from a renewable resource, as disclosed in column 1, lines 9-15, and teaches a desired purity of 99%, or about 98%, as disclosed in column 5, lines 4-10. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bio-based polyolefin of modified Collias with a purity of 99%, as taught by Devisme, to achieve the predictable result of a material that is nearly free of impurities. It is noted that if the material has a purity of 99%, the weight % of impurities inherently is 1%, which is less than 2%.
Collias discloses all aspects of the claimed invention with the exception of a waist nonwoven web, waist elastics, a core cover nonwoven web, and chassis and core adhesives. Chester discloses an absorbent article, as shown in figure 3, comprising bio-
With respect to claims 11-12, Collias discloses each of the topsheet nonwoven, the backsheet film, the backsheet nonwoven, the back ear nonwoven web, and the barrier leg cuff nonwoven comprise a bio-based polyolefin, as disclosed in paragraphs [0184, 0187, 0189, and 0190], and have a bio-based content of at least 95% using ASTM D6866, as disclosed in paragraphs [0205] and [0206].
Collias discloses all aspects of the claimed invention with the exception of using ASTM D6866-10, method B. The bio-based content of a material is a set quantity that is not affected by the method of testing, and therefore the bio-based content of the absorbent material of Collias as tested using ASTM D6866 will inherently be the same as if tested using ASTM D6866-10, method B. Alternatively, Hubbard discloses in paragraph [0086] the use of ASTM D6866-10, method B, to determine the bio-based content of material used in an absorbent article. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for the article of Collias to have a bio-based content of 95% when tested using ASTM D6866-10, method B, as taught by Hubbard, to achieve the predictable result of an absorbent article that is primarily formed of bio-based materials in order to reduce the carbon footprint of the article.
With respect to claims 13-15, Collias discloses an absorbent article comprising the following components: a topsheet comprising a polyolefin ([0184]), a backsheet film comprising a polyolefin ([0187]), a backsheet nonwoven web comprising a polyolefin ([0187]), a leg cuff nonwoven web comprising a polyolefin ([0191]), a leg elastic ([0192]), and an acquisition layer ([0182]). The topsheet is joined to the backsheet, as disclosed in paragraph [0180], and a core absorbent material 28 is positioned between the topsheet 24 and backsheet 26, as shown in figure 1B. The absorbent core comprises a core absorbent material comprising superabsorbent polymers with a bio-based content, as disclosed in paragraph [0181]. Collias states in paragraph [0181] that the absorbent core is comprised entirely of materials derived from renewable resources, and therefore discloses a core absorbent material with a bio-based content of 100%. 
Collias does not disclose using ASTM D6866-10, method B. The bio-based content of a material is a set quantity that is not affected by the method of testing, and therefore the bio-based content of the absorbent material of Collias as tested using ASTM D6866 will inherently be the same as if tested using ASTM D6866-10, method B. Alternatively, Hubbard discloses in paragraph [0086] the use of ASTM D6866-10, method B, to determine the bio-based content of material used in an absorbent article. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for the article of Collias to have a bio-based content of 95% when tested using ASTM D6866-10, method B, as taught by Hubbard, to achieve the predictable result of an absorbent article that is primarily formed of bio-based materials in order to reduce the carbon footprint of the article.
Collias, as modified by Hubbard, discloses all aspects of the claimed invention with the exception of topsheet and backsheet comprising a bio-based polyolefin with a bio-based content from 5-100% using ASTM D6866-10, method B, and a purity of about 98 weight % polyolefin, As stated above, Collias discloses that the majority of the structural elements of the absorbent article aside from the absorbent core comprise a polyolefin, polyethylene, including the largest elements by weight, the topsheet and the backsheet (see Collias; paragraphs [0184, 0187]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for the topsheet and backsheet of Collias to comprise a bio-based polyolefin having a 
Devisme discloses a polyolefin material derived from a renewable resource, as disclosed in column 1, lines 9-15, and teaches a desired purity of 99%, or about 98%, as disclosed in column 5, lines 4-10. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bio-based polyolefin of modified Collias with a purity of 99%, as taught by Devisme, to achieve the predictable result of a material that is nearly free of impurities. It is noted that if the material has a purity of 99%, the weight % of impurities inherently is 1%, which is less than 2%.
Collias discloses all aspects of the claimed invention with the exception of belt elastics, a belt nonwoven web, a core cover nonwoven web, and chassis and core adhesives. Chester discloses an absorbent article, as shown in figure 1, comprising bio-based materials. Chester discloses a waist feature 22, as shown in figure 1, including a belt and belt elastics 28, as disclosed in paragraphs [0042]. Chester further discloses a core cover nonwoven web to prevent particles of the absorbent core from contacting the wearer’s skin, as disclosed in paragraph [0075], comprising a polyolefin, as disclosed in paragraph [0076]. Chester further discloses the use of chassis adhesive to secure the topsheet and backsheet, as disclosed in paragraph [0009], and core adhesive to secure the topsheet to the absorbent core, as disclosed in paragraph [0046]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Collias with a belt nonwoven web and belt 
With respect to the limitation disclosing wherein recycled polyolefin recovered via a recycling operation comprises a polyolefin content of at least about 90% by weight, it is noted that the present claims are drawn to an article of manufacture, not a method of recycling. Therefore, this limitation is given minimal patentable weight because the amount of polyolefin content recovered depends on the recycling operation, not the article itself. The claim limitation does not distinguish over the prior art because the article of Collias is fully capable having only an element comprising 100% polyolefin removed during a recycling operation.
With respect to claims 16-17, Collias discloses each of the topsheet nonwoven, the backsheet film, the backsheet nonwoven, the back ear nonwoven web, and the barrier leg cuff nonwoven comprise a bio-based polyolefin, as disclosed in paragraphs [0184, 0187, 0189, and 0190], and have a bio-based content of at least 95% using ASTM D6866, as disclosed in paragraphs [0205] and [0206]. Chester further discloses 
Collias discloses all aspects of the claimed invention with the exception of using ASTM D6866-10, method B. The bio-based content of a material is a set quantity that is not affected by the method of testing, and therefore the bio-based content of the absorbent material of Collias as tested using ASTM D6866 will inherently be the same as if tested using ASTM D6866-10, method B. Alternatively, Hubbard discloses in paragraph [0086] the use of ASTM D6866-10, method B, to determine the bio-based content of material used in an absorbent article. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for the article of Collias to have a bio-based content of 95% when tested using ASTM D6866-10, method B, as taught by Hubbard, to achieve the predictable result of an absorbent article that is primarily formed of bio-based materials in order to reduce the carbon footprint of the article.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collias et al. (2011/0319849) in view of Hubbard, Jr. (2015/0374876) and Devisme et al. (9,045,577), and further in view of Godlweski et al. (2013/0273384).
With respect to claim 22, modified Collias discloses all aspects of the claimed invention with the exception of the superabsorbent polymers being made at least in part from bio-based acrylic acid having a purity of about 98 weight % acrylic acid. Collias discloses in paragraph [0010] the use of a bio-based acrylic acid, but remains silent as to the purity. Godlweski discloses a bio-based acrylic acid superabsorbent polymer, as .

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collias et al. (2011/0319849) in view of Hubbard, Jr. (2015/0374876), Devisme et al. (9,045,577), and Chester et al. (2017/0056253), and further in view of Godlweski et al. (2013/0273384).
With respect to claims 23-24, modified Collias discloses all aspects of the claimed invention with the exception of the superabsorbent polymers being made at least in part from bio-based acrylic acid having a purity of about 98 weight % acrylic acid. Collias discloses in paragraph [0010] the use of a bio-based acrylic acid, but remains silent as to the purity. Godlweski discloses a bio-based acrylic acid superabsorbent polymer, as described in paragraph [0001], and teaches achieving 98% purity, as described in paragraph [0005]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the superabsorbent acrylic acid polymer of Collias with 98% purity, as taught by Godlweski, to achieve the predictable result of a higher percentage of acrylic acid to improve the absorption performance of the superabsorbent material.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781